RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 12a0399p.06

                 UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                    _________________


                                               X
                                                -
 ROBERT DALE ANDREWS and PATTI

    Plaintiffs-Appellees (10-6462 & 10-6464), --
 ANDREWS,

                                                -
                                                                 Nos. 10-6462/6464

                                                ,
                                                 >
                                                -
             v.

                                                -
                                   Defendants, --
 HICKMAN COUNTY, TENNESSEE, et al.,

                                                -
                                                -
                                                -
 KELLY DAVIS; MONICA WRIGHT; CYNTHIA
                                                -
 PRIMM, individually in and in their official
                                                -
 capacities,
              Defendants-Appellants (10-6462), -
                                                -
                                                -
                                                -
 PAUL WADE, individually and in his official
                                                -
 capacity,
                Defendant-Appellant (10-6464). N
                       Appeal from the United States District Court
                    for the Middle District of Tennessee at Columbia.
                   No. 09-00056—Aleta Arthur Trauger, District Judge.
                                    Argued: October 4, 2011
                           Decided and Filed: December 3, 2012
 Before: GIBBONS AND SUTTON, Circuit Judges; and ADAMS, District Judge.*

                                      _________________

                                            COUNSEL
ARGUED: Lindsey O. Appiah, OFFICE OF THE TENNESSEE ATTORNEY
GENERAL, Nashville, Tennessee, for Appellants in 10-6462. T. William A. Caldwell,
ORTALE, KELLEY, HERBERT & CRAWFORD, Nashville, Tennessee, for Appellant
in 10-6464. Connie Reguli, LAWCARE FAMILY LAW CENTER, P.C., Brentwood,
Tennessee, for Appellees in 10-6462 and 10-6464 ON BRIEF: Lindsey O. Appiah,
OFFICE OF THE TENNESSEE ATTORNEY GENERAL, Nashville, Tennessee, for


        *
           The Honorable John R. Adams, United States District Judge for the Northern District of Ohio,
sitting by designation.


                                                  1
Nos. 10-6462/6464        Andrews, et al. v. Hickman Cnty, Tenn., et al.                    Page 2


     Appellants in 10-6462. T. William A. Caldwell, W. Carl Spinning, ORTALE, KELLEY,
     HERBERT & CRAWFORD, Nashville, Tennessee, for Appellant in 10-6464. Connie
     Reguli, LAWCARE FAMILY LAW CENTER, P.C., Brentwood, Tennessee, for
     Appellees in 10-6462 and 10-6464.
              GIBBONS, J., delivered the opinion of the court, in which ADAMS, D. J.,
     joined, and SUTTON, J., joined in all parts including the judgment, with the exception
     of Part IV. SUTTON, J. (pp. 26–27), delivered a separate opinion concurring in part and
     in the judgment.
                                      _________________

                                           OPINION
                                      _________________

            JULIA SMITH GIBBONS, Circuit Judge. Defendants Kelly Davis, Cynthia
     Primm, Monica Wright, and Paul Wade appeal the district court’s decision denying in
     part their motions for summary judgment. The district court found that the defendants
     were not entitled to qualified immunity from plaintiffs Dale and Patricia Andrews’
     Fourth Amendment claim. For the following reasons, we AFFIRM the district court’s
     decision regarding defendant Paul Wade and REVERSE the decision with respect to
     Davis, Primm, and Wright.

                                                I.

                                               A.

            Around August 12, 2008, Defendant Kelly Davis, an assessment worker for the
     Tennessee Department of Children’s Services (“DCS”) who serves Hickman County,
     Tennessee, received a referral regarding allegations of abuse that had been lodged
     against plaintiffs Dale and Patricia Andrews. The referral was classified a “Priority
     Two” or “P2” referral. A P2 referral indicates that there is still a risk of harm to the
     child, but the child is “safe for the time being” and a DCS employee should make contact
     with the child within forty-eight hours. Davis, however, was not able to make contact
     within the recommended time period because the address provided in the initial referral
     was incorrect. Davis continued to contact the referent in an effort to find the correct
     address, until the referent told her the correct address on August 27. On that same day,
Nos. 10-6462/6464            Andrews, et al. v. Hickman Cnty, Tenn., et al.                                 Page 3


     Davis was contacted in her office by a new referent1 regarding conditions at the
     Andrews’ home, and she instructed the referent to call the central DCS hotline in order
     to file an official referral. This second referral was received at 11:38 p.m. and classified
     as a priority three referral, which indicates that a DCS employee should make contact
     within three business days.

              Finally in possession of a valid address, Davis conferred with her supervisor who
     told Davis to visit the home that day. Due to references to the presence of guns in the
     home in the follow-up conversations with the original referent, and because the site visit
     was to be carried out “late at night,” Davis requested law enforcement to assist her in
     making the visit. The Hickman County Sheriff’s Department dispatched Deputy Kyle
     Chessor and defendant Paul Wade, who was at the time a reserve officer, to assist with
     the site visit. According to Wade, the Hickman County officers receive DCS requests
     for assistance unaccompanied by any further information regarding the level of urgency
     or a threat code.

              Accompanied by two DCS coworkers, Cynthia Primm and Monica Wright, Davis
     drove to a parking lot closer to the plaintiffs’ home in order to meet the Hickman County
     officers. The uniformed officers arrived in a marked car, and the DCS employees told
     the officers “what was going on” and “where [they] were going.” Wade asserted that
     because he was seated in the passenger seat of Officer Chessor’s car he did not “get a
     whole lot of what was going on.” Davis, Primm, and Wright (“State Defendants”)
     followed the officers to the Andrews’s home in a separate vehicle.

              At the time of the events in question on August 27, 2008, the Andrews resided
     in Hickman County with four of their daughters. At approximately 8:30 p.m., the
     officers and State Defendants arrived at the Andrews’s home with the marked sheriff’s
     department vehicle leading the way up the drive.




              1
              Davis’s records indicate that the original referent came to the office along with a new referent
     on August 27.
Nos. 10-6462/6464            Andrews, et al. v. Hickman Cnty, Tenn., et al.                                  Page 4


              Dale Andrews was outside working on a trailer when the defendants arrived. The
     officers, who were armed, and the State Defendants approached Mr. Andrews.
     According to the Andrews, the officers introduced themselves and informed Mr.
     Andrews that the DCS employees wanted to speak with him and interview the children.
     The officers “got a little hostile” with Mr. Andrews when he asked them to show
     identification proving they were officers. Mr. Andrews claims that one of the officers
     told him that he was not allowed to go back into his house unaccompanied by an
     officer.2 Because his family had previously experienced an encounter with an individual
     who was disguised as a police officer, Mr. Andrews explained that he wanted to go
     inside to get his wife to call a contact in the sheriff’s office in order to confirm that the
     officers were legitimately dispatched to the home. Given the late hour of the visit, Mr.
     Andrews also wanted the officers to remain outside because he was not certain if his
     daughters were inside bathing. Andrews accordingly asked the officers to wait outside.

              While the officers were speaking with Mr. Andrews outside, Mrs. Andrews was
     alerted to the presence of the officers by one of her daughters. Mrs. Andrews then called
     a sergeant in the sheriff’s office to confirm that the officers were lawfully dispatched.
     The sergeant informed her that he needed to speak with one of the officers to confirm
     the legitimacy of the visit. Mrs. Andrews headed towards the back door of the house to
     hand the phone off to one of the officers. At the same time, Mr. Andrews was entering
     the house via the back door to ask his wife to call the sergeant. He encountered his wife
     coming around the corner from the kitchen into the small laundry room into which the
     back door opens. The Andrews claim that Mr. Andrews was immediately followed into
     the house by an officer, closely followed by the three DCS employees, and then another
     officer, creating a “whoosh of presence” and “flooding” into the home. Finding the
     officers in front of her, Mrs. Andrews handed the phone to one of the officers in order
     to allow the sergeant to confirm the legitimacy of the dispatch to the residence. The


              2
                Mr. Andrews initially stated that he believed that Wade was the one who did most of the talking
     but acknowledged that he was assuming the identity of the officer who made this statement. During the
     course of his deposition, Mr. Andrews described the officer who did most of the talking as the “dark-
     headed’ one, and Wade testified that Officer Chessor’s hair is noticeably darker than Wade’s. Thus, it is
     likely that Officer Chessor is the officer who spoke with Andrews.
Nos. 10-6462/6464         Andrews, et al. v. Hickman Cnty, Tenn., et al.                      Page 5


     officer spoke with the sergeant and returned the phone to Mrs. Andrews. The sergeant
     confirmed that the officers had been sent to accompany the DCS employees.

            Wade’s account of the entrance into the home differs from that of the Andrews.
     Wade claims that he remained outside the home while Mr. Andrews went inside through
     the back door, that both Mr. and Mrs. Andrews then came outside, and that the entire
     party walked around to the front of the house. The party then entered the house through
     the front door, with the exception of Wade who remained on the front porch except when
     he stepped inside and “watched what was going on for a few minutes” before stepping
     back outside.

            Once inside the home, the State Defendants took control, and the officers did not
     give any further orders. The State Defendants requested the opportunity to interview the
     children individually.    The Andrews claim that they granted permission for the
     interviews because of the presence of the officers and because they feared arrest or
     losing their children if they were to deny the request. Mrs. Andrews then led the State
     Defendants to separate rooms where they could interview each child. The Andrews then
     stepped outside where they were joined by the officers; they recall that one officer stayed
     with Mrs. Andrews on the porch while the other officer went with Mr. Andrews to the
     back of the house.

            At the conclusion of the interviews, the State Defendants informed the Andrews
     that they needed to conduct a walk-through of the home as part of their assessment. At
     this point, the officers indicated that they needed to leave for a shift change. The State
     Defendants informed the officers that they were comfortable remaining at the house
     unaccompanied, and the officers left. The parties acknowledge that the Andrews did not
     ask the officers to leave the property and did not object to their presence beyond Mr.
     Andrews’s request that the officers stay outside while he went inside to get his wife.
     The Andrews then acquiesced to the walk-through, allowing the State Defendants to go
     upstairs and showing them where the food was kept in the kitchen. Finally, the State
     Defendants asked to see any weapons in the home, and the Andrews showed them where
     guns and ammunition were kept locked up in separate locations in the house. Following
Nos. 10-6462/6464            Andrews, et al. v. Hickman Cnty, Tenn., et al.                                 Page 6


     the walk-through, the State Defendants left the home. No official charges were filed
     against the Andrews as a result of the referral, and the assessment was closed as “no
     services indicated.” It is undisputed that the defendants did not have a warrant.

                                                        B.

              On August 26, 2009, the Andrews filed a lawsuit under 42 U.S.C. § 1983,
     alleging violations of their Fourth and Fourteenth Amendment rights stemming from the
     events surrounding the home visit on August 27, 2008. They also brought state-law
     claims for abuse of process and conspiracy to commit abuse of process. The plaintiffs
     initially named as defendants Cynthia Primm, Kelly Davis, and “Jane Doe” from DCS
     and Paul Wade and John Doe from the Hickman County Sheriff’s Department, as well
     as Hickman County.3 The Andrews later filed an amended complaint substituting
     Monica Wright for Jane Doe.4

              On October 21, 2009, the State Defendants filed a motion to dismiss under
     Federal Rule of Civil Procedure Rule 12(b)(6), which was granted in part and denied in
     part by the district court. The district court dismissed the state-law claims against the
     State Defendants and held that the State Defendants could not be held liable in their
     official capacities for money damages.

              In August 2010, the State Defendants, Wade, and Hickman County filed motions
     for summary judgment. The district court denied the motions in part and granted the
     motions in part, leaving only the § 1983 / Fourth Amendment claims against the State




              3
              Hickman County Sheriff’s Department was also originally named as a defendant but was
     subsequently dismissed from the suit.
              4
                The plaintiffs also sought to substitute Officer Kyle Chessor for John Doe after the one-year
     statute of limitations on the claims had run, but the district court denied their motion to amend under
     Federal Rule of Civil Procedure 15. The court noted that the plaintiffs had only demonstrated a lack of
     knowledge about the identity of a party instead of the required “mistake concerning the proper party’s
     identity” necessary to allow the amendment to relate back to the date of the original complaint. See Fed.
     R. Civ. P. 15(c)(1).
Nos. 10-6462/6464            Andrews, et al. v. Hickman Cnty, Tenn., et al.                              Page 7


     Defendants and Wade.5 The individual defendants all claimed they were entitled to
     qualified immunity from the plaintiffs’ constitutional claims.

             The district court first rejected the State Defendants’ claim to qualified immunity
     from the Andrews’ Fourth Amendment claim. The court concluded that the State
     Defendants were not entitled to qualified immunity because “the right at issue is clearly
     established,” and due to “the absence of evidence that an exception to the warrant
     requirement applies, and the undisputed fact that the State Defendants entered and
     searched the plaintiffs’ property without a warrant.”

             Second, the district court denied Wade’s motion for summary judgment on the
     Andrews’ Fourth Amendment claim. The court rejected Wade’s argument that his
     intrusion into the home did not violate the plaintiffs’ Fourth Amendment rights because
     it was consensual, de minimis, and not unreasonable. Thus, the district court found that
     Wade was not entitled to qualified immunity.

             Both Wade and the State Defendants filed timely interlocutory appeals
     challenging the district court’s denial of their qualified immunity claims. We address
     their claims in turn.

                                                      II.

             We review a district court grant of summary judgment de novo. Equitable Life
     Assurance Soc’y v. Poe, 143 F.3d 1013, 1015 (6th Cir. 1998). Summary judgment is
     appropriate if “there is no genuine dispute as to any material fact and the movant is
     entitled to judgment as a matter of law.” Fed. R. Civ. P. 56. A genuine dispute as to a
     material fact exists “if the evidence is such that a reasonable jury could return a verdict
     for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
     To survive a “properly supported motion for summary judgment,” the nonmoving party
     must “set forth specific facts showing that there is a genuine issue for trial.” Id. (internal



             5
              Summary judgment on the Andrews’municipal liability claim was granted in favor of Hickman
     County. The state-law abuse of process and civil conspiracy claims against Wade were also dismissed on
     summary judgment.
Nos. 10-6462/6464        Andrews, et al. v. Hickman Cnty, Tenn., et al.                       Page 8


     quotation marks omitted); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
     574, 587 (1986). When considering a motion for summary judgment, we must draw all
     reasonable inferences in favor of the nonmoving party. Matsushita, 475 U.S. at 587.
     Likewise, challenges to decisions regarding qualified immunity made by the district
     court are questions of law subject to de novo review. Cherrington v. Skeeter, 344 F.3d
     631, 636 (6th Cir. 2003).

                                                III.

            Wade raises two grounds to support his argument in favor of qualified immunity.
     First, Wade argues that his actions were not objectively unreasonable in light of clearly
     established Fourth Amendment rights because a reasonable officer facing the same
     factual scenario would have thought that consent or exigent circumstances applied to
     justify entry into the home. Second, Wade asserts that his actions were de minimis and
     did not rise to the level of a violation of the Fourth Amendment. Accordingly, he argues
     that the district court improperly found that a constitutional violation had occurred.

                                                 A.

            The doctrine of qualified immunity shields government officials performing
     discretionary functions “from liability for civil damages insofar as their conduct does not
     violate clearly established statutory or constitutional rights of which a reasonable person
     would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). “Qualified
     immunity balances two important interests—the need to hold public officials
     accountable when they exercise power irresponsibly and the need to shield officials from
     harassment, distraction, and liability when they perform their duties reasonably.”
     Pearson v. Callahan, 555 U.S. 223, 231 (2009). The doctrine focuses on “the objective
     reasonableness of an official’s conduct, as measured by reference to clearly established
     law” to “avoid excessive disruption of government and permit the resolution of many
     insubstantial claims on summary judgment.” Harlow, 457 U.S. at 818.

            We review district court decisions on qualified immunity as follows:
Nos. 10-6462/6464         Andrews, et al. v. Hickman Cnty, Tenn., et al.                        Page 9


             First, we determine whether based upon the applicable law, the facts
             viewed in the light most favorable to the plaintiff show that a
             constitutional violation has occurred. Second, we consider whether the
             violation involved a clearly established constitutional right of which a
             reasonable person would have known. Third, we determine whether the
             plaintiff has offered sufficient evidence “to indicate that what the official
             allegedly did was objectively unreasonable in light of the clearly
             established constitutional rights.”

     Holzemer v. City of Memphis, 621 F.3d 512, 519 (6th Cir. 2010) (quoting Feathers v.
     Aey, 319 F.3d 843, 848 (6th Cir. 2003)). Thus, qualified immunity applies “unless the
     official's conduct violated a clearly established constitutional right.” Pearson, 555 U.S.
     at 232 (citing Anderson v. Creighton, 483 U.S. 635, 640 (1987)).

             The inquiry into whether a right was clearly established must be conducted “in
     light of the specific context of the case.” Saucier v. Katz, 533 U.S. 194, 201 (2001). As
     a result, “[t]he contours of the right must be sufficiently clear that a reasonable official
     would understand that what he is doing violates that right . . . . [and] in the light of pre-
     existing law the unlawfulness must be apparent.” Anderson, 483 U.S. at 640. Given the
     context-specific nature of the inquiry, there are “limitations upon the extent to which a
     court may rely on holdings in contexts other than the one being considered to
     demonstrate that a principle has been clearly established.” Ohio Civ. Serv. Emps. Ass’n
     v. Seiter, 858 F.2d 1171, 1176 (6th Cir. 1988). The plaintiff has the burden of
     demonstrating that the law was clearly established at the time of the challenged conduct.
     See Hughes v. City of North Olmsted, 93 F.3d 238, 241 (6th Cir. 1996). When
     determining whether a constitutional right is clearly established, we look first to
     decisions of the Supreme Court, then to our own decisions and those of other courts
     within the circuit, and then to decisions of other Courts of Appeal. See Masters v.
     Crouch, 872 F.2d 1248, 1251–52; Seiter, 858 F.2d at 1177.

                                                  B.

             A threshold question in evaluating a qualified immunity issue is whether the facts
     alleged show that the officer’s conduct violated a constitutional right. See Saucier,
     533 U.S. at 200. The Fourth Amendment protects against unreasonable searches and
Nos. 10-6462/6464        Andrews, et al. v. Hickman Cnty, Tenn., et al.                      Page 10


     seizures. The Supreme Court has recognized that “physical entry of the home is the
     chief evil against which the wording of the Fourth Amendment is directed.” United
     States v. United States Dist. Ct., 407 U.S. 297, 313 (1972). For that reason, “searches
     and seizures inside a home without a warrant are presumptively unreasonable.” Groh v.
     Ramirez, 540 U.S. 551, 559 (2004). Thus, a warrantless search or seizure inside a home
     by a law enforcement officer violates the Fourth Amendment unless an exception to the
     warrant requirement applies. See Brigham City v. Stuart, 547 U.S. 398, 403 (2006).

            It is clear that Wade entered the Andrews’ home without a warrant. Thus, Wade
     must demonstrate that an exception to the warrant requirement applied in order to
     establish that there was no constitutional violation. Wade first argues that his entry into
     the Andrews’ home is excused by consent. A search conducted pursuant to voluntarily
     obtained consent is a well-recognized exception to the Fourth Amendment’s warrant
     requirement. Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973). The consent to
     search must be “voluntary, unequivocal, specific, intelligently given, and
     uncontaminated by duress or coercion.” United States v. Canipe, 569 F.3d 597, 602 (6th
     Cir. 2009) (citing United States v. Worley, 193 F.3d 380, 385 (6th Cir. 1999)). The
     burden to establish that the exception applies is on the officer invoking consent. See
     Bumper v. North Carolina, 391 U.S. 543, 548 (1968); Tarter v. Raybuck, 742 F.2d 977,
     980 (6th Cir. 1984) (burden on school official claiming student consented to search).

            Officer Wade approached Mr. Andrews with Officer Chessor, showed his
     identification to Andrews, and was present when Officer Chessor and Andrews
     discussed whether Andrews could go into the house to have his wife call the sergeant to
     verify that the officers were legitimately dispatched. Although Wade claims that he did
     not hear the exchange between Chessor and Andrews, when construed in the light most
     favorable to the Andrews, as we must at this stage, the facts indicate that Wade was
     present when Mr. Andrews explained that he had to go into the house and that the
     officers were not to follow him. Although Wade recalls only stepping inside the
     Andrews’ front door while the interviews were being set-up and conducted and
     observing the events for a few minutes, Mrs. Andrews recalls Wade entering the house
Nos. 10-6462/6464         Andrews, et al. v. Hickman Cnty, Tenn., et al.                      Page 11


     through the back door along with the State Defendants and Officer Chessor. Viewing
     the facts in favor of the Andrews, Wade entered the home after Mr. Andrews told him
     to remain outside. Such an entry into the home cannot be justified on the basis of
     consent.

             Wade next argues that even if there was no consent, this court should find that
     exigent circumstances existed to make his entry into the home reasonable. Exigent
     circumstances can excuse a warrantless entry into a home. See Brigham City, 547 U.S.
     at 403 (recognizing emergency aid exception); Ingram v. City of Columbus, 185 F.3d
     579, 587 (6th Cir. 1999). A search without a warrant may be excused due to exigent
     circumstances if a suspect is believed to “pose[] an immediate threat to arresting officers
     or to the public.” Ingram, 185 F.3d at 587.

             Viewing the record in the light most favorable to the Plaintiffs, Wade entered the
     Andrews’ home after being asked to wait outside. Although Mr. Andrews may have
     been less than welcoming to the officers and the State Defendants, there is no suggestion
     that he posed an immediate threat to the officers, the State Defendants, his family, or
     himself. We have previously found that exigent circumstances did not exist when police
     officers responded to a “shots fired call” at a residence and observed a suspect inside a
     residence holding what appeared to be a gun because no threats had been made, nor a
     crime committed in the officer’s presence. United States v. Saari, 272 F.3d 804, 812
     (6th Cir. 2001).    Wade did not describe seeing Mr. Andrews make any furtive
     movements, menacing gestures, or verbal threats, and Wade did not indicate that Mr.
     Andrews possessed a weapon. Indeed, Wade’s own testimony indicates that he had very
     little information (if any) about the original abuse referral and any additional information
     received by DCS. Wade admits that when he and officer Chessor met the State
     Defendants at the parking lot and got the information about the Andrews site visit, he did
     not hear much about what was going on because he was in the passenger seat of the car.
     Thus, it is unlikely that Wade knew about Davis’s concerns about guns in the home,
     making it even less likely that he could believe that Andrews posed a threat to Chessor,
Nos. 10-6462/6464        Andrews, et al. v. Hickman Cnty, Tenn., et al.                    Page 12


     the DCS employees, or anyone else inside the home. On this record, a reasonable jury
     could find that Wade has not established exigent circumstances.

            Finally, Wade argues that his actions were de minimis and thus qualify for an
     exception where conduct that technically qualifies as a warrantless search or seizure may
     be found reasonable and thus excused due to the minor nature of the violation. The de
     minimis rationale has been recognized in limited circumstances. See, e.g., United States
     v. Jacobsen, 466 U.S. 109, 125 (1984). Wade cites Illinois v. McArthur, 531 U.S. 326
     (2001), to support his claim that his intrusion was de minimis and reasonable. However,
     McArthur is clearly distinguishable from Wade’s alleged conduct. McArthur involved
     the temporary seizure of an individual and a trailer while law enforcement officers
     obtained a search warrant. The officers had been told by the individual’s wife that she
     had just seen the individual in question hide drugs in the trailer in which he lived. Id.
     at 329. An officer then proceeded to prevent the individual from reentering the trailer
     for the two hours it took another officer to obtain a warrant. Id. Unlike the officer in
     McArthur, Wade and Chessor did not enter the Andrews’ home to preserve the status
     quo while a warrant was sought. Wade had no intention of seeking a warrant or
     preserving evidence when he stepped into the Andrews’ home. In addition, Wade’s
     entry into the home was not de minimis. Under either his account or that of the
     Plaintiffs, he fully entered the Andrews’ home, unlike the officer in McArthur who
     remained in the doorway observing the individual when he was allowed to reenter the
     trailer for cigarettes and to use the phone. See id. Further, Wade cannot rely on cases
     such as United States v. Jacobsen, 466 U.S. 109 (1984), which held that the destruction
     of a small amount of cocaine during a field test of the substance was a de minimis
     seizure, because his violation is an invasion of a different degree. Indeed, even in
     Jacobsen the Supreme Court emphasized that, despite its holding, “where more
     substantial invasions of constitutionally protected interests are involved, a warrantless
     search or seizure is unreasonable in the absence of exigent circumstances.” 466 U.S. at
     125 n.28. The Court cited Payton v. New York, 445 U.S. 573 (1980), and Steagald v.
     United States, 451 U.S. 204 (1981), to support the proposition, suggesting that cases
Nos. 10-6462/6464         Andrews, et al. v. Hickman Cnty, Tenn., et al.                   Page 13


     implicating warrantless in-home searches and arrests are not appropriate for de minimis
     arguments. See id.

            Wade carried out a warrantless, non-consensual entry into the Andrews’ home.
     As Payton instructs, “the Fourth Amendment has drawn a firm line at the entrance to the
     house. Absent exigent circumstances, that threshold may not reasonably be crossed
     without a warrant.” 445 U.S. at 590. Viewing the record in the light most favorable to
     the Andrews, a violation of the Andrews’s Fourth Amendment right to be free from
     unreasonable searches and seizures has been shown.

                                                C.

            The next step in the qualified immunity analysis requires us to ask whether the
     right was clearly established at the time of the officer’s conduct. The right to be free
     from a warrantless in-home search is clearly established by the Fourth Amendment and
     Supreme Court case law interpreting it: “[w]ithout a warrant or consent, searches or
     seizures inside the home are upheld only ‘under extraordinary circumstances,’ because
     ‘the freedom from armed intrusions of the home outside the judicial process, without
     prior approval by a judge or magistrate . . . is one of our most basic civil liberties.’”
     Cummings v. City of Akron, 418 F.3d 676, 685 (6th Cir. 2005) (quoting United States v.
     Chambers, 395 F.3d 563, 565, 569 (6th Cir. 2005); Payton, 445 U.S. at 586. Thus, the
     dispositive inquiry is whether a reasonable officer could have believed that Wade’s
     warrantless search was lawful, in light of the clearly established law. See Anderson,
     483 U.S. at 641. An official will be immune if “officers of reasonable competence could
     disagree on whether the conduct violated the plaintiff’s rights.” O’Brien v. City of
     Grand Rapids, 23 F.3d 990, 999 (6th Cir. 1994) (quoting Gossman v. Allen, 950 F.2d
     338, 341 (6th Cir. 1991) (internal quotation marks omitted)).

            Wade is therefore entitled to qualified immunity from suit if it would be
     objectively reasonable for an officer faced with the same circumstances to conclude that
     the warrantless entry was excused by consent, the de minimis nature of the intrusion, or
     exigent circumstances.
Nos. 10-6462/6464         Andrews, et al. v. Hickman Cnty, Tenn., et al.                      Page 14


             Addressing the consent argument first, the facts presented do not lend themselves
     to a finding that a reasonable officer would have thought that the Andrews agreed to
     entry by the officers. Here, Dale Andrews has testified that he explicitly told the officers
     not to follow him into the house. There is a dispute between the parties as to whether
     or not Wade heard this instruction; however, Wade admits that he was present during the
     conversation with Mr. Andrews and that he responded to Mr. Andrews’ request for
     identification. Therefore, viewing the facts in the light most favorable to the plaintiffs,
     a reasonable officer would not have believed that consent had been obtained after Dale
     Andrews explicitly told the officers to remain outside. This conclusion is buttressed by
     Mr. Andrews’ testimony that he told the officers “you’re not going in my house this time
     of night . . . you’re not walking in there” after one of the officers told him “you can’t go
     back in your house without me.” Thus, Andrews clearly asserted that he was not
     agreeing to police entry into his home. Despite this, the officers came “barging” in right
     after him into the mud room. Crediting the Andrews’ account of the circumstances
     surrounding the entry into the home, it is clear that a reasonable officer would not have
     believed that consent to enter the home had been given. We agree with the district court
     that a reasonable jury could find that Wade did not have consent to enter the home.

             Although he did not raise this argument in his motion for summary judgment,
     Wade argued on appeal that a reasonable officer would have believed that Dale Andrews
     posed an immediate threat to Deputy Chessor, thus creating exigent circumstances to
     support the warrantless entry. Wade cites his claimed lack of knowledge about the basis
     for his presence at the Andrews’ home, the fact that it was nighttime, and the fact that
     Dale Andrews appeared agitated as a basis for finding that his conduct was reasonable.
     In essence, he argues that, because he was operating with limited information, he could
     then assume the worst about the threat that Dale Andrews posed to Officer Chessor when
     the parties proceeded into the home. However, this invocation of exigent circumstances
     based on a threat to officer safety is without merit. To support his claim of exigent
     circumstances, Wade must be able to identify specific facts which, combined with
     reasonable inferences from those facts, give rise to the conclusion that the warrantless
     intrusion was appropriate. See United States v. Morgan, 743 F.2d 1158, 1162 (6th Cir.
Nos. 10-6462/6464        Andrews, et al. v. Hickman Cnty, Tenn., et al.                     Page 15


     1984). Instead, Wade argues that because of his lack of information a reasonable officer
     would have been put on notice that an immediate threat to Deputy Chessor and the DCS
     employees existed. However, given the facts of the case, where the interaction between
     Dale Andrews and the officers was at most unfriendly or tense and where there was no
     visible weapon in Andrews’ possession, nor was a reference made to a weapon or any
     violence, a reasonable officer would not be able to conclude that there was an immediate
     threat to officer safety sufficient to justify entering the home.

            Finally, Wade argues that a reasonable officer would have found his entrance into
     the home a de minimis intrusion that does not give rise to a constitutional violation.
     However, under clearly established law, the line has been drawn at the door to a person’s
     residence, and an officer may enter only with a warrant, consent, or qualifying exception
     to the warrant requirement under exigent circumstances. See Payton, 445 U.S. at 590.
     A reasonable officer confronted with the circumstances before Wade on the night of
     August 27, 2008, would not have assumed that walking into the Andrews’ home would
     be a de minimis intrusion. There was no attempt to secure the premises while a search
     warrant was obtained, which helped justify the de minimis intrusion in McArthur.
     531 U.S. at 332–33. Wade’s entry was de minimis only in the sense that it was limited
     temporally and he did not personally conduct the investigation inside the home.
     However, we doubt that a reasonable officer would be likely to conclude that he may
     step into a home without a warrant so long as he stays quiet and draws little attention to
     himself.

            Accordingly, we find that because a reasonable officer could not have believed
     that Wade’s actions were lawful in light of clearly established law, the district court
     properly denied Wade’s motion for summary judgment on the grounds of qualified
     immunity.

                                                 IV.

            The State Defendants also contend that the district court erred in denying them
     qualified immunity. The State Defendants first argue that the Andrews have failed to
Nos. 10-6462/6464        Andrews, et al. v. Hickman Cnty, Tenn., et al.                     Page 16


     carry their burden to establish that the State Defendants are not entitled to immunity for
     their actions. Second, the State Defendants argue that the district court erred in finding
     that Jordan v. Murphy, 145 F. App’x 513 (6th Cir. 2005), defined the contours of the
     Fourth Amendment as applied to social workers in this circuit. Finally, the State
     Defendants contend that even if the contours of the Fourth Amendment as applied to
     social workers were clearly established, they are still entitled to qualified immunity
     because they acted reasonably.

            The Andrews respond with two arguments: first, that Jordan does provide
     guidance as to the application of the Fourth Amendment to social workers and that other
     district court decisions after Jordan have declined to recognize a social worker exception
     to the Fourth Amendment; and, second, that the State Defendants did not act reasonably
     in entering and then searching the home.

                                                A.

            As discussed above, the Fourth Amendment guarantees the right to be free from
     unreasonable searches and seizures by government officials. U.S. Const. amend. IV.
     The parties do not dispute that the State Defendants entered and searched the Andrews’
     home without a warrant. Whether there was a constitutional violation thus turns on
     whether the conduct at issue was governed by the Fourth Amendment, and if so, whether
     it was reasonable despite the absence of a warrant.

            The State Defendants argue that while the Andrews have asserted facts that taken
     as true, “may establish a formulation of a general Fourth Amendment claim,” they have
     failed to assert sufficient facts to establish that “a clear violation of the Fourth
     Amendment as it applies to social workers has occurred . . . .” Although the State
     Defendants do not cite any authority for their contention, their argument seems to imply
     that social workers engaging in their statutorily mandated investigative functions are not
     governed by the same requirements of the Fourth Amendment that apply to law
Nos. 10-6462/6464            Andrews, et al. v. Hickman Cnty, Tenn., et al.                                   Page 17


     enforcement officers or other state actors.6 If their implication is that social workers are
     not state actors for the purposes of the Fourth Amendment, the Supreme Court has
     established that the Fourth Amendment’s restrictions on unreasonable searches and
     seizures extend well beyond the police:

             [T]he Court has long spoken of the Fourth Amendment’s strictures as
             restraints imposed upon “governmental action”—that is, “upon the
             activities of sovereign authority.” Accordingly, we have held the Fourth
             Amendment applicable to the activities of civil as well as criminal
             authorities . . . . Because the individual’s interest in privacy and personal
             security “suffers whether the government’s motivation is to investigate
             violations of criminal laws or breaches of other statutory or regulatory
             standards,” it would be anomalous to say that the individual and his
             private property are fully protected by the Fourth Amendment only when
             the individual is suspected of criminal behavior.

     New Jersey v. T.L.O., 469 U.S. 325, 335 (1985) (internal citations omitted). Thus, the
     presumption appears to be that any state officer should operate with the default
     understanding that the Fourth Amendment applies to her actions, unless a specific
     exception to the requirements of the Fourth Amendment has been found to apply.

             In other circuits, defendant caseworkers and social workers have unsuccessfully
     attempted to argue that the Fourth Amendment should not apply to their actions when
     entering homes to investigate allegations of child abuse. See, e.g., Calabretta v. Floyd,
     189 F.3d 808, 816–18 (9th Cir. 1999); Good v. Dauphin Cnty. Soc. Servs., 891 F.2d
     1087, 1094 (3d Cir. 1989). In Calabretta, the argument that the Fourth Amendment did
     not apply to social worker investigations was partially based on a claim that there should
     be a child welfare exception to the Fourth Amendment. The argument invoked Wyman

             6
                The State Defendants do not cite any specific provisions of the Tennessee Code regarding the
     statutorily mandated investigations conducted by DCS. However, one of the statutory provisions
     governing DCS abuse, neglect, and sexual abuse investigations provides that:
             If admission to the places, facilities or homes of the entities or persons involved in the
             care . . . of the child is denied or delayed for any reason, the chancery, circuit or juvenile
             court of the county where the entity or person is located shall, upon cause shown by the
             department of children’s services in investigations of abuse or neglect or sexual abuse
             . . . immediately, by ex parte order, direct the persons in charge of such places,
             facilities or any persons having responsibility for the care, supervision, instruction or
             treatment, of the child . . . to permit entrance for . . . inspection of the premises . . . .
     Tenn. Code Ann. § 37-5-512(b).
Nos. 10-6462/6464         Andrews, et al. v. Hickman Cnty, Tenn., et al.                       Page 18


     v. James, 400 U.S. 309 (1971), where the Supreme Court held that a caseworker entry
     into a home pursuant to a New York state aid to dependent children program was not a
     “search” in the Fourth Amendment meaning of the term, for support. Calabretta,
     189 F.3d at 816. The Ninth Circuit rejected this argument, distinguishing Wyman as a
     situation where a state was allowed to make receipt of a requested welfare benefit
     contingent on the grant of entry for a search intended to confirm that the monies were
     being used in the recipient child’s interest, where the entry under the state program was
     of a limited and consensual nature, and the requirement applied to all recipients. Id.

             Although this court has not yet had occasion to definitively address this issue,
     other courts have found that the Fourth Amendment governs entries and searches of
     homes made by social workers. See, e,g., Gates v. Texas Dep’t of Protective &
     Regulatory Servs., 537 F.3d 404, 420–24 (5th Cir. 2008) (holding Fourth Amendment
     governs social worker entry into home to investigate possible child abuse and
     considering and rejecting special needs exception in the same context); Roska v.
     Peterson, 328 F.3d 1230, 1242, 1249–50 (10th Cir. 2003) (holding that Fourth
     Amendment governs social worker warrantless entry and search of a home to investigate
     child welfare concerns but noting that lesser Fourth Amendment standard might apply
     to social workers in other contexts, and possible application of special needs exception
     for warrantless inspections of the safety of a child’s conditions when the child is already
     in the children’s services system); Wildauer v. Frederick Cnty., 993 F.2d 369, 372
     (4th Cir. 1993) (engaging in Fourth Amendment reasonableness analysis, but noting that
     lesser scrutiny applies to non-criminal “investigative home visits” by social workers).
     Given the presumption that state actors are governed by the Fourth Amendment and the
     sanctity of the home under the Fourth Amendment, we agree that a social worker, like
     other state officers, is governed by the Fourth Amendment’s warrant requirement. This
     would simply mean that social workers would have to obtain consent, have sufficient
     grounds to believe that exigent circumstances exist, or qualify under another recognized
     exception to the warrant requirement before engaging in warrantless entries and searches
     of homes. Alternatively, social workers, like police officers, are entitled to rely upon
     information they receive from other officers, and are “insulate[d] . . . from civil liability
Nos. 10-6462/6464        Andrews, et al. v. Hickman Cnty, Tenn., et al.                     Page 19


     in the event the information relied upon [is] defective.” Hardesty v. Hamburg Twp.,
     461 F.3d 646, 656 (6th Cir. 2006).

            Given that the Fourth Amendment’s strictures apply to social worker actions, the
     Andrews have asserted a violation of their constitutional right to be free from
     unreasonable searches unless an exception to the warrant requirement is established.
     Construing the facts in the light most favorable to the Andrews, the State Defendants
     have not demonstrated that an exception to the warrant requirement applies. The State
     Defendants have not directly argued that exigent circumstances existed or that the
     Andrews consented to the entry; instead, their argument focuses on the assertion that
     their entry was reasonable. However, for the same reasons that Wade could not invoke
     exigent circumstances, the State Defendants’ would also be unable to establish such an
     exigency to excuse their entrance into the home. There was no indication once on the
     scene that the children were in imminent danger of physical harm, the referral was a
     “priority two” and thus indicated no immediate risk of harm, and there were no direct
     references to or visual sightings of weapons or dangerous conditions on the property.
     Moreover, the State Defendants did not directly obtain consent to enter the home, and
     they do not argue that consent to enter the home actually was given. Nor do they argue
     that they believed, reasonably or otherwise, that consent had been given.

                                                B.

            Again, government officials are entitled to summary judgment based on qualified
     immunity if their conduct did not “violate clearly established statutory or constitutional
     rights of which a reasonable person would have known.” Harlow, 457 U.S. at 818.
     Therefore, even if we find a constitutional violation, as here, a government official is
     still “entitled to qualified immunity unless a reasonable officer would know that [his]
     alleged conduct violated a clearly established federal right.” Crocket v. Cumberland
     Coll., 316 F.3d 571, 583 (6th Cir. 2003). The State Defendants argue that it was not
     clearly established at the time of their actions that social workers may not enter a home
     without a warrant or an applicable exception to the warrant requirement. Both the
     district court and the Andrews invoke Jordan, 145 F. App’x 513, to demonstrate that it
Nos. 10-6462/6464        Andrews, et al. v. Hickman Cnty, Tenn., et al.                     Page 20


     was clearly established that the warrant requirement applies to social workers and that
     the State Defendants violated a clearly established right.

                                                 1.

            The Supreme Court has not expressly held that the Fourth Amendment
     prohibition on warrantless searches of homes does or does not apply to social workers
     carrying out investigations regarding the welfare of children. See Jordan, 145 F. App’x
     at 517 n.2; cf. Camreta v. Greene, 131 S. Ct. 2020, 2026–27 (2011) (dismissing appeal
     regarding social worker’s alleged violation of child’s Fourth Amendment rights as
     moot). Following the order of inquiry outlined in Masters, we must examine whether
     our own decisions have addressed the issue in order to ascertain whether the law was
     clearly established at the time the State Defendants entered the Andrews’ home. 872
     F.2d at 1251–52.

            In Jordan, a social worker with the Lucas County Children Services Board in
     Ohio was assigned to investigate a report of possible neglected children. 145 F. App’x
     at 515. The report indicated that the home was in “deplorable condition” and the adult
     in the home was “caring for twenty-five children.” Id. The social worker went to the
     home and met two police officers there. One of the police officers had been to the home
     earlier in the day to investigate a complaint about the condition of the premises and told
     the social worker that the home was “filthy and full of trash.” Id. After their knocks at
     the front door went unanswered, the officers and the social worker entered the home
     through a side door. Id. The social worker and police officers then proceeded to remove
     the children from the home. Id. Although the officers did not have a warrant, the social
     worker testified that after speaking with the officers about the conditions that had been
     observed in the home, the “personnel at the scene” were of the belief that the children
     in the home were in immediate danger and “removal was necessary to prevent immediate
     physical harm.” Id. The homeowner brought a civil damages suit against the officials
     asserting that her Fourth Amendment rights were violated by the warrantless search of
     the home. Id. at 517.
Nos. 10-6462/6464        Andrews, et al. v. Hickman Cnty, Tenn., et al.                    Page 21


            In reviewing the social worker’s claim of qualified immunity, this court
     “assume[d] that [p]laintiffs Fourth Amendment rights were violated.” Id. In a footnote
     the court observed that while “neither the Supreme Court nor this Court have explicitly
     held that the Fourth Amendment does not create a social worker exception, . . . other
     circuits have so held.” Id. at 517 n.2 (internal citation omitted) (citing Dubbs v. Head
     Start, Inc., 336 F.3d 1194, 1205 (10th Cir. 2003); Roska, 328 F.3d at 1240; Doe v. Heck,
     327 F.3d 492, 509 (7th Cir. 2003); Walsh v. Erie Cnty. Dep’t of Job & Family Servs.,
     240 F. Supp. 2d 731, 746–47 (N.D. Ohio 2003)).

            Jordan then proceeded to consider whether the right was clearly established by
     analyzing whether “a case worker in [the defendant’s] position objectively would have
     understood that she ‘was under an affirmative duty to have refrained from such
     conduct.’” Id. at 517 (quoting Bills v. Aseltine, 52 F.3d 596, 603 (6th Cir. 1995)). The
     Jordan panel concluded that a reasonable social worker “under similar circumstances
     would have deferred to the police officers’ conclusion” that immediate entry was
     required to prevent imminent physical harm. Id. at 518. While the panel recognized the
     authority of social workers to enter a home under certain circumstances, it also noted
     their duty to cooperate with law enforcement officers and the expertise of law
     enforcement officers in making Fourth Amendment decisions. The court reasoned that
     “[c]ase workers should not have to second guess officers’ decisions, particularly where
     the police have told them that children are in imminent physical danger.” Id. Ultimately,
     based on the social worker’s reasonable reliance upon the police officers, “her statutory
     duty to investigate abuse and neglect, and her statutory duty to cooperate with the
     police,” the court concluded that “a reasonable case worker in [the social worker’s]
     position would not have understood her actions as violating clearly established law.”
     Id.

            While Jordan is not binding precedent, it is the only case from our court that
     bears on the issue of whether the reasonable social worker, facing the situation in the
     instant case, would have known that her conduct violated clearly established law. Yet,
Nos. 10-6462/6464            Andrews, et al. v. Hickman Cnty, Tenn., et al.                                    Page 22


     Jordan fails to give clear guidance to the social worker faced with the decision to enter
     the Andrews home.

              First, the Jordan footnote referencing the views of other circuits does not endorse
     them, explicitly or otherwise. The footnote does not hint at whether the court believes
     a social worker exception to the application of the Fourth Amendment should apply.
     The footnote is merely an observation about the existence of an issue not explored in
     Jordan. Moreover, the court in Jordan concluded, using fairly broad language, that
     social workers should not “have to second guess” the decisions of officers. Id. at 518.
     Although the court mentions that the officer told the social worker the children in the
     house were in immediate physical danger—a circumstance not present here—the opinion
     makes no effort to delineate the situations in which reliance on officers’ decisions would
     be appropriate and those in which it would not. Consequently, a social worker could not
     determine, based on Jordan, whether she might reasonably rely on the officers’ decision
     under the circumstances presented here. In fact, to the extent Jordan suggests an answer
     to the question of whether the social worker could rely on an officer’s decision, it
     suggests that she could do so. Id. (“Law enforcement officers have a duty to make, and
     are accustomed to making, Fourth Amendment decisions. Case workers should not have
     to second guess officers’ decisions, particularly where the police have told them that
     children are in imminent physical danger.”). Quite simply, the reasonable social worker
     faced with the circumstances of this case could not ascertain from clearly established law
     the legality of her conduct.7

              7
                A thorough district court opinion, Walsh v. Erie County Department of Job & Family Services,
     240 F. Supp. 2d 731 (N.D. Ohio 2003), engages in a qualified immunity analysis regarding a claimed
     violation of the plaintiff parents’ and children’s Fourth Amendment rights, including a warrantless entry
     and search of the family’s home by a social worker and police officers. Walsh found that a constitutional
     violation had been made out because the Fourth Amendment’s mandates apply to all state actors, including
     social workers, and no exception to the warrant requirement applied on the facts of the case. Id. at 746–52.
     In addition, the court found that the right was clearly established because the social workers could not
     assume that in the absence of a decision explicitly confirming that the Fourth Amendment applies to social
     workers, they were free to ignore the basic Fourth Amendment principles that are “clearly articulated and
     firmly embedded in our constitutional jurisprudence.” Id. at 758. The court thus concluded that the
     defendant social workers could not invoke qualified immunity for their warrantless entry and search. The
     Walsh opinion has been followed by a decision from the Eastern District of Tennessee as well as another
     decision in the Northern District of Ohio subsequent to the date of the challenged actions. See Baxter v.
     Daughtery, No. 5:08-485, 2010 WL 3620247 (E.D. Ky. Sept. 10, 2010); Kovacic v. Cuyahoga Cnty. Dept.
     of Children & Family Servs., No. 1:05CV2746, 2011 WL 3749396 (N.D. Ohio Aug. 25, 2011).
              The instant case was heard in the Middle District of Tennessee, and the Walsh decision is not
     sufficient to put the State Defendants on notice that the right was clearly established. As noted previously,
Nos. 10-6462/6464            Andrews, et al. v. Hickman Cnty, Tenn., et al.                                  Page 23


                                                         2.

              The State Defendants are entitled to qualified immunity unless a reasonable DCS
     employee faced with the same circumstances would know that her conduct violated a
     clearly established federal right. See Anderson, 483 U.S. at 640. We turn then to the
     specific situation faced by the State Defendants. Their actions were not objectively
     unreasonable so that a DCS employee with knowledge of the Jordan precedent would
     have known that she “was under an affirmative duty to . . . refrain[] from such conduct.”
     Bills, 52 F.3d at 603.

              Here, Davis received a referral containing allegations of abuse and was required
     to make a visit to the home in order to investigate the allegations. She had not been able
     to make the visit to the home within the forty-eight hours designated for contact in P2
     referrals, despite her consistent good faith efforts to do so. Thus, by the time she finally
     tracked down the address, it is reasonable to believe that she might have had more
     concerns about the children in the home given the lapse in time without contact. The
     State Defendants were joined by officers at the home. As the Andrews concede, the
     officers did most of the talking outside of the home. From that point on, however, there
     are fact questions about the exact circumstances surrounding the entry into the home.
     There is evidence that the first person to enter the Andrews’s home was Chessor—not
     a State Defendant. Thus, the State Defendants’ claim in their brief that they “reasonably
     relied upon the Sheriff’s officers’ assessment of the propriety of entry” may have some
     plausibility. But the State Defendants themselves testified in their depositions that they
     did not recall that the officers entered the house with them.

              In any event, given the lack of clarity of Jordan, it was not objectively
     unreasonable for the State Defendants to enter the home. Although the facts of this case
     differ from Jordan, in that the officers here are not alleged to have had prior first-hand
     knowledge of the situation inside the Andrews home (as the officer did in Jordan), the
     officers are the ones who took control outside, and attempted to negotiate entrance into


     to find a clearly established right, absent extraordinary circumstances, a district court looks to “binding
     precedent by the Supreme Court, its court of appeals or itself.” Seiter, 858 F.2d at 1177.
Nos. 10-6462/6464         Andrews, et al. v. Hickman Cnty, Tenn., et al.                      Page 24


     the home with Mr. Andrews. In addition, because the State Defendants had requested
     assistance from the officers due to the late hour and Davis’s belief that there were guns
     in the home following her conversations with a referent, it was not unreasonable that
     they would allow the officers to take the lead. Moreover, it was not evident under
     clearly established law whether the State Defendants were even required to comply with
     the strictures of the Fourth Amendment. As a result, the State Defendants’ conduct here
     is easily “near enough to the ‘hazy’ border separating illegal from legal conduct for
     qualified immunity to attach.” See Bing v. City of Whitehall, 456 F.3d 555, 571 (6th Cir.
     2006).

                                                 C.

              As we have explained, the actions of social workers in entering a home are
     governed by the Fourth Amendment, and we have concluded that no social worker
     exception applies in such situations. Nonetheless, there is still a question, going
     forward, about whether social workers can rely upon the actions of police officers in
     deciding whether they can enter a home, although, to be sure, there is a question of fact
     in this case about whether reliance on the officers occurred. While we recognize that
     social workers have a duty to cooperate with police officers and, perhaps, a natural
     inclination to defer to their decisions, exempting social workers from the Fourth
     Amendment whenever they rely upon a police officer’s actions is tantamount to
     recognition of a “social worker exception” to the Fourth Amendment’s requirements.
     We join other circuits in recognizing that Fourth Amendment standards are the same,
     whether the state actor is a law enforcement officer or a social worker. Gates, 537 F.3d
     at 420 (“[I]t is well established in this circuit that the Fourth Amendment regulates social
     workers’ civil investigations.”); Roska, 328 F.3d at 1250 n.23 (“[A]bsent probable cause
     and a warrant or exigent circumstances, social workers may not enter an individual’s
     home for the purpose of taking a child into protective custody.”); Calabretta, 189 F.3d
     at 813 (refusing to “adopt a principle that a search warrant is not required for home
     investigatory visits by social workers” (internal quotation marks omitted)); Good, 891
Nos. 10-6462/6464        Andrews, et al. v. Hickman Cnty, Tenn., et al.                    Page 25


     F.2d at 1094 (treating police officer and social worker defendants identically in
     analyzing Fourth Amendment claims).

            Nonetheless, if social workers cannot be treated better than police officers under
     the Fourth Amendment, they should not be treated worse, either. Social workers are
     frequently asked to make decisions based on information provided to them, directly or
     indirectly, by the police. When social workers rely in good faith on information from
     police officers which suggests they can enter a home under an exception to the warrant
     requirement, or can reasonably infer that an exception applies from their actions, they
     are entitled to rely on that information. United States v. Hensley, 469 U.S. 221, 232
     (1985) (finding that officers who arrest an individual in reliance on a flyer or bulletin
     issued by the police “may have a good-faith defense to any civil suit” if that flyer or
     bulletin contains false information); Whiteley v. Warden, 401 U.S. 560, 568 (1971)
     (noting that police officers “are entitled to assume” that “officers requesting aid” to
     execute a warrant “offered the magistrate the information requisite to support an
     independent judicial assessment of probable cause”); Hardesty, 461 F.3d at 656;
     Feathers v. Aey, 319 F.3d 843, 851 (6th Cir. 2003) (“[Plaintiff] cannot prevail in a §
     1983 suit” when defendants acted on inaccurate information from police dispatcher prior
     to making a Terry stop). The social workers’ position is the same as that of a police
     officer who reasonably relies on another police officer.

                                                V.

            For the foregoing reasons, the denial of qualified immunity to Wade is
     AFFIRMED and the denial of qualified immunity to the State Defendants (Davis,
     Primm, and Wright) is REVERSED.
Nos. 10-6462/6464        Andrews, et al. v. Hickman Cnty, Tenn., et al.                     Page 26


                 __________________________________________________

                   CONCURRING IN PART AND IN THE JUDGMENT
                 __________________________________________________

            SUTTON, J., concurring in part and in the judgment. I join all of Judge
     Gibbons’s opinion except for Part IV. Even as to Part IV, I agree with Judge Gibbons
     that there is no social-worker exception to the Fourth Amendment. And I agree that the
     social workers are entitled to qualified immunity.

            I see no need, however, to decide whether these social workers violated the
     Fourth Amendment. See Pearson v. Callahan, 555 U.S. 223, 236 (2009) (“[T]he courts
     of appeals [have] discretion in deciding which of the two prongs of the qualified
     immunity analysis should be addressed first.”). All I would say, and all we need to say
     to resolve this case, is that the social workers could “reasonably [have] believe[d] that
     [their] conduct complie[d] with the law.” Pearson, 555 U.S. at 244. First, as Judge
     Gibbons correctly observes, it was unclear in 2008 whether, and if so how, the Fourth
     Amendment applied to social workers accompanying police officers to a residence where
     child abuse was suspected. See supra Part IV.B.1. Second, the social workers
     reasonably relied on the officer’s decision to enter the home, whether because the
     officer’s entry confirmed the fear that an exigent circumstance (child endangerment) was
     afoot or because it confirmed that the officers had obtained consent to enter.

            The social workers had no information undermining this reasonable assumption.
     Although Dale Andrews allegedly told the officers not to come in, nothing in the record
     indicates the social workers knew that. Everyone agrees that the Andrews never asked
     the social workers to leave. R.54-5 (Davis deposition) at 88; R.54-6 (Wright deposition)
     at 35–36; R.54-7 (Primm deposition) at 37, 60–61; R.54-8 (Patricia Andrews deposition)
     at 57–62; R.54-9 at 26–27 (Dale Andrews deposition). And according to the Andrews,
     the social workers followed one of the officers into the home. See, e.g., R.54-3 at 7.
     Absent indications to the contrary, later-arriving police officers as a general matter may
     assume their colleagues have entered a house for a lawful reason, such as exigent
     circumstances or consent. See Turk v. Comerford, No. 11-3682, 2012 U.S. App. LEXIS
Nos. 10-6462/6464        Andrews, et al. v. Hickman Cnty, Tenn., et al.                      Page 27


     14845, at *34 (6th Cir. July 17, 2012) (granting qualified immunity to officer who
     entered after other officers because “law-enforcement officers may generally assume that
     other officers have acted lawfully”); Sargent v. City of Toledo Police Dep’t, 150 F.
     App’x 470, 474 (6th Cir. 2005) (“[N]o Fourth Amendment violation occurs when an
     officer follows a partner inside after the partner has already entered the home.”); cf.
     Hardesty v. Hamburg Twp., 461 F.3d 646, 656 (6th Cir. 2006). There is no reason social
     workers should be treated differently. In the final analysis, the social workers did not
     violate any clearly established rights of the Andrews family, and I would leave it at that.